UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6682


BO ANDERSON TAYLOR, a/k/a Bo A. Taylor,

                  Plaintiff – Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES, Horry County
DSS,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Henry M. Herlong, Jr., Senior
District Judge. (4:09-cv-00455-HMH)


Submitted:    June 22, 2009                   Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bo Anderson Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bo Anderson Taylor appeals the district court’s order

adopting the magistrate judge’s report and recommendation and

dismissing Anderson’s 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Taylor v. South Carolina Dep’t of Soc. Serv., No. 4:09-

cv-00455-HMH    (D.S.C.   Mar.   18,   2009).     We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       2